DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 8 are original.
Claims 3-7, 12-13, 15-19 are previously presented.
Claims 9-11, 14, 20 are currently amended.

Response to Arguments

Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.

	Argument: Applicant argues that the configuration that is claimed is for obtaining patentable weight in the air flow path in a configuration read in from the specification regarding the smoking article in combination with an inhaler article.  Remarks pp. 6-7.

	This is not found persuasive because it is a manner of operating or intended use of the smoking article with limited patentable weight in a product claim.  Furthermore, the product of the cited prior art reference Dube is interpreted as being capable of having the recited flow 

	Argument: Applicant argues that the manner of operating/flow path of the smoking article is different between Dube and the claimed structure.	  Remarks pp. 7-9.

	This is not found persuasive because the product, the smoking article, of Dube is capable of operating in a manner similar to as Applicant argues regarding the disclosed structures, wherein air flow travels through the second plug (second filter segment 23), inner tube, capsule, inner tube, and flows into the user’s mouth through the first plug (first filter segment of claim 23).
	Furthermore, the inner tube does not appear to be present in the claims as the structure that pierces the pierceable capsule at all, let alone in a limited patentable weight functional capacity of a manner of operating or intended use of piercing the capsule.
	Therefore, Applicant’s Remarks are not found persuasive.

	Argument:  Applicant argues that the absence of a requirement to be air porous is not the same as a requirement to be “not air permeable”.  Remarks pp. 8.

	This is not found persuasive because it is an omnibus type claim that does not positively recite the structures, materials or acts which cause the smoking article to have an air permeable or not structure.  It is a claim directed to the inherent properties or result of the invention as a manner of operating/intended use of the structure in a way that cannot be clear and definite.  Examiner recommends claiming the structure, materials or acts which cause the cellulose acetate tow to be air permeable or not in distinct inventions rather than different dependent 

	Argument: Applicant argues that the claimed subject matter does not require that the first and second plugs include the same cellulose acetate tow, or that the plugs consist of cellulose acetate tow.  Remarks pp. 8.

	This is not found persuasive because it is unclear, vague and indefinite how the permeability is achieved if not through the manipulation of properties of the cellulose acetate tow which is recited in the claimed subject matter.  This makes the claimed subject matter an omnibus-style claim and properly rejected as indefinite under 35 U.S.C. 112(b).

	Argument: Applicant argues that Dube’s mapping onto claim 1 is a clear error and that it is unclear from the description of Dube and from the cited Figs. how it could be interpreted that the second filter segment is NOT in air flow communication with the first filter segment.  Remarks pp. 10.  
	
	This is not found persuasive because it is a manner of operating/intended use of the smoking article.  Applicant should focus and potential claim amendment on structural features of the product/article which are not manners of operating or intended uses of the smoking article.  The product of Dube is interpreted as capable of being utilized in a manner in which the air from the first and second filter segments do not overlap in space or touch one then the other.  Examiner is interpreting the manner of operating the product/article as an intended use as Applicant is. 
Certainly if both smoking articles were placed in an airless environment, then there would not be any airflow from the first filter segment to the second filter segment. Therefore, 
Applicant should focus an amendment to the structures of the apparatus and the placement of various structures, where there is proper support in the specification for such an amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, -as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 5, 16, 17, it is unclear how the same cellulose acetate tow can be both air permeable and not air permeable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7-8, 13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dube (US 2004/0261807).
 
	Regarding claim 1, Dube discloses:
	An elongated consumable body (see Fig. 3 smoking article 194 of [0034]) extending between a proximal end and a distal end (see annotated Fig. 3 below);
	A pierceable capsule (see breakable capsule 220 of [0043]) fixed within the elongated consumable body (see Fig. 3) and the elongated consumable body contacts the pierceable capsule, the pierceable capsule containing particles comprising nicotine or a pharmaceutically acceptable salt thereof (see nicotine particles 7);
a first plug of material (see first filter segment of claim 23 – see second segment 242) within the elongated consumable body and between the pierceable capsule (see breakable capsule 220 of [0043]) and the proximal end (see Figs. 1 and 6 – especially Fig. 3);
	A second plug of air porous material (see second filter segment of claim 23 – first filter segment 240) within the elongated consumable body and between the pierceable capsule and the distal end (see annotated Fig. 3 below), and the second plug of air porous material is not in air-flow communication with the first plug of material (Examiner has interpreted that ).




    PNG
    media_image1.png
    354
    550
    media_image1.png
    Greyscale
[AltContent: textbox (Mouth end 224 of [0044] (proximal))][AltContent: textbox (Crimped end 225 (distal))]



	






	Regarding claim 2, Dube discloses wherein the second plug of air porous material (see item 240) completely fills an open space defined by the elongated consumable body distal end, and the first plug of material (see item 242) completely fills an open space defined by the elongated consumable body proximal end.  [0051].

	Regarding claim 4, 16; Dube discloses wherein the first plug of material comprises cellulose acetate.  [0002].

Regarding claim 5, 17; Dube discloses wherein the second plug of material comprises cellulose acetate.  [0036].

Regarding claim 7, Dube discloses further comprising a rupturable flavor capsule (see filter element 200 of [0036] – flavor additives, [0043] – flavoring agents) containing liquid 

	Regarding claim 8, Dube discloses wherein the rupturable flavor capsule is positioned within the second plug of air porous material.  See rejection of claim 7.

	   Regarding claim 12, Dube discloses wherein the elongated consumable body is formed from paper or paperboard.  See tipping paper of [0043].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 2004/0261807) and further in view of Karlsson (US 2013/0139834).

	Regarding claim 3, 15: Dube does not disclose wherein the first plug of material is a different type of material than the air porous material forming the second plug.
	In the same field of endeavor of consumable smoking article design (see title, [0139]), Karlsson discloses a consumable smoking article with multiple filter plugs of different materials (see activated carbon and cellulose acetate, Id.).
	Doing so was a suitable design for use in consumable smoking articles and was the selection of a known design for its intended uses; a filter for extraction of TSNAs from vapor components.  [0139].  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  This was desirable in Dube.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the different filtering materials for different segments of Karlsson in the smoking article of Dube to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the construction of consumable smoking articles and was the selection of a known design for its intended use.

Regarding claim 19, Dube discloses further comprising a rupturable flavor capsule (see filter element 200 of [0036] – flavor additives, [0043] – flavoring agents) containing liquid flavourant positioned within the first plug of material or the second plug of air porous material (see Fig. 3 – the capsule is interpreted as in the filter segment 240).

	Claims 6, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 2004/0261807). 

6, Dube discloses wherein the elongated consumable body directly contacts an entire circumference of the pierceable capsule (see Figs. 3 and 6 –the entire circumference is taken as the area of contact between the sphere of Fig. 6 and the cylindrical/annular smoking article body).
To pick the capsule radius to be a subrange of the disclosed range (See [0060]) would have been the result of routine experimentation by one of ordinary skill in the art.  Doing so would have been a change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of changes in size or dimension of a component.
Doing so had the benefit that it allowed for the capsules to remain in the intended/desired position within the smoking article.  See [0060].  This was desirable in Dube.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the smoking article of Dube to have the diameter of the capsule be approximately the diameter of the rod as in the smoking article Dube to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of an art-recognized variable for modification by one of ordinary skill in the art and a change in size or dimension of a component.

	Regarding claim 13, Dube discloses wherein the elongated consumable body has an inner diameter value and the pierceable capsule has an outer diameter value and the inner diameter value and the outer diameter value are the same value.  See Fig. 6 which shows that the capsule meets the consumable body where they have the same diameter.  [0060] discloses the diameters of the capsules and the consumable elongated body.
To pick the capsule radius to be a subrange of the disclosed range (See [0060]) would have been the result of routine experimentation by one of ordinary skill in the art.  Doing so would have been a change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of changes in size or dimension of a component.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the smoking article of Dube to have the diameter of the capsule be approximately the diameter of the rod as in the smoking article Dube to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of an art-recognized variable for modification by one of ordinary skill in the art and a change in size or dimension of a component.

Regarding claim 18, Dube discloses wherein the elongated consumable body has an inner diameter value and the pierceable capsule has an outer diameter value and the inner diameter value and the outer diameter value are the same value.  See Fig. 6 which shows that the capsule meets the consumable body where they have the same diameter.  [0060] discloses the diameters of the capsules and the consumable elongated body.  This is interpreted, due to geometric constraints, on the elongated consumable body directly contacting an entire circumference of the pierceable capsule and fixing the pierceable capsule to the elongated consumable body.
To pick the capsule radius to be a subrange of the disclosed range (See [0060]) would have been the result of routine experimentation by one of ordinary skill in the art.  Doing so would have been a change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of changes in size or dimension of a component.
Doing so had the benefit that it allowed for the capsules to remain in the intended/desired position within the smoking article.  See [0060].  This was desirable in Dube.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the smoking article of Dube to have the diameter of the capsule be approximately the diameter of the rod as in the smoking article Dube to arrive at the claimed invention before the effective 

Regarding claim 20: Dube discloses wherein the elongated consumable body has an inner diameter value and the pierceable capsule has an outer diameter value and the inner diameter value and the outer diameter value are the same value.  See Fig. 6 which shows that the capsule meets the consumable body where they have the same diameter.  [0060] discloses the diameters of the capsules and the consumable elongated body.
To pick the capsule radius to be a subrange of the disclosed range (See [0060]) would have been the result of routine experimentation by one of ordinary skill in the art.  Doing so would have been a change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of changes in size or dimension of a component.
Doing so had the benefit that it allowed for the capsules to remain in the intended/desired position within the smoking article.  See [0060].  This was desirable in Dube.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the smoking article of Dube to have the diameter of the capsule be approximately the diameter of the rod as in the smoking article Dube to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of an art-recognized variable for modification by one of ordinary skill in the art and a change in size or dimension of a component.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 2004/0261807) and further in view of Stenzler (US 2017/0071248).

9, Dube does not disclose wherein the particles comprising nicotine or a pharmaceutically acceptable salt thereof have a MMAD (taken as median mass aerodynamic diameter) particle size in a range from about 1 to about 5 micrometers.
Reasonably pertinent to the problem Applicant was trying to solve regarding nicotine particle sizes and smoking articles (see title, [0051]), Stenzler discloses a MMAD particle size in preferred embodiments of less than 3 micrometers.  See last sentence of [0051].  See MPEP 2143 regarding the obviousness of overlapping and approaching ranges.
Doing so had the benefit of preventing/reducing a subject’s ability to exhale nicotine back into the environment, thereby reducing or removing the production of the nicotine contained in second hand smoke.  [0051].  This was desirable in Dube.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the MMAD particle size of nicotine component of Stenzler with the smoking article of Dube to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reducing or removing the production of the nicotine contained in second hand smoke. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 2004/0261807) and further in view of Rose (US 2008/0241255).

Regarding claim 10, Dube does not disclose wherein the particles comprising nicotine or a pharmaceutically acceptable salt comprise an amino acid, preferably L-leucine.
Reasonably pertinent to the problem Applicant was trying to solve regarding aerosol formulation and delivery (see title, [0145]) and to smoking article of Dube, Rose discloses wherein the nicotine or pharmaceutically acceptable salt includes an amino acid or amino acids.  

Therefore, it would have been obvious to one of ordinary skill in the art to combine the amino acid formulation of Rose with the smoking article and capsules of Dube to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increasing of the vapour pressure of the salt, which was desirable in Dube.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 2004/0261807) and further in view of Zuber (US 2018/0369517).
Regarding claim 11, Dube does not disclose wherein the capsule contains flavor particles having a MMAD particle size greater than about 25 micrometers or greater than about 50 micrometers.  The capsule particles of Dube intrinsically had some particle size.
Reasonably pertinent to the problem Applicant was trying to solve regarding nicotine formulations and delivery (see title), Zuber discloses wherein the capsule contains flavor particles having a MMAD particle size greater than 20 micrometers, or in a range from 50-150 micrometers.  Claim 12.  This is a subrange which can anticipate and render obvious the claimed range.  See MPEP 2143 regarding the obviousness of overlapping and approaching ranges.
Selecting particles within the range disclosed by Zuber allowed for the production of suitable delivery of flavor in the smoking device of Dube. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the MMAD flavourant particle size of Zuber with the smoking article of Dube to arrive at the claimed invention before the effective filing date because doing so was a suitable size for the flavor particles, and Dube necessarily had to select a particle size for its flavourants and would have looked to the cited prior art Zuber to recommend a suitable size.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 2004/0261807) and further in view of Beeson (US 2017/0055576).

	Regarding claim 14, Dube discloses wherein the elongated consumable body has a length value in range from 200-400% (2-4x) the length of the pierceable capsule.  Dube discloses (see [0060]) that the diameter of the capsules are at least about 3mm.  So any length of the consumable body that is 6-12 mm will be construed such as to read on the claimed subject matter.  [0047] indicates that the length of the cigarette can vary but is typically from 85-100 mm with filter segment lengths of about 25-35 mm ([0054]).  This is not an overlapping range.
	However, to change the length of the cigarette would have been a change in size or dimension of a component and would have been within the level of one of ordinary skill in the art.  See MPEP 2144 regarding the obviousness of changing a size or dimension of a component.
	In the same field of endeavor of filtered smoking articles, Beeson discloses wherein the filter element length is between 10-15 mm.  This is an overlapping range to the claimed range.
	Selecting a filter element length of between 10-15mm had the benefit that it advantageously reduced scorching of the outer wrapping material of the smoking article.  [0012]. This was desirable in Dube.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the filter element length of Beeson with the smoking article of Dube to arrive at the claimed invention before the effective filing date because doing so had the benefit that it reduced scorching of the outer wrapping of the smoking article.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743